—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Human Rights, dated August 27, 1996, which dismissed the petitioner’s complaint upon a finding that there was no probable cause to believe that the respondent Phoenix Service Technologies, Inc. had engaged in an unlawful discriminatory practice, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), entered February 7, 1997, which denied the petition and dismissed the proceeding.
*613Ordered that the judgment is affirmed, without costs or disbursements.
The no probable cause determination of the New York State Division of Human Rights has a rational basis and is amply supported by the record (see, Matter of Hone v New York State Div. of Human Rights, 223 AD2d 761; Matter of Silk v Huck Installation & Equip. Div., 109 AD2d 930). Consequently, the Supreme Court properly denied the petition and dismissed the proceeding. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.